Goedsborotjghj Ch. J.
(b) The court are of opinion that the contract between the plaintiff’s intestate and the defendant does not come Within the act of assembly of October session 1780, ch. S, and is not operated upon or effected thereby.
The court are also of opinion, that in and by the paper or lease above mentioned, the defendant for all rents remaining due and unpaid, stands liable for, and is hound to the plaintiff in the Same manner, and for the *3same sums, and for the same kind of money which the plaintiff’s intestate in his lifetime, or his ad minisiratrix since his death, or the administrator de hónis non, now tiie present plaintiff, was or would have been liable for to David Kerr, under and by virtue of the lease from the said Kerr to the plaintiff’s intestate. The defendant excepted.
Key and Johnson, for the plaintiff.
Mason and Wilm.er, for the defendant.

 Chase, 3. concurring, .Duvall, J. having Been concerned is counsel, did not sit.